DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first channel region and the second channel region contacting the electrically conductive material must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 14 recites an access device comprising an electrically conductive material of a gate structure, and a gate dielectric between a first channel region and the electrically conductive material of the gate structure and between a second channel region and the electrically conductive material.  Fig. 1B shows gate dielectric 112 disposed between first channel region 116a electrically conductive gate 136a, and between second channel region 116b and electrically conductive gate 136a.  None of the drawings appear to show the first channel region and the second channel region contacting the electrically conductive material as recited in claim 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 15 recites “each of the first channel region and the second channel region contacts the electrically conductive material in a first horizontal plane and in a second horizontal plane intersecting the first horizontal plane” lines 1-3.  Claim 14 discloses that the electrically conductive material is comprised by a gate structure.  Therefore, claim 15 requires that an electrically conductive gate structure contacts first and second channel regions. The specification provides embodiments for an electrically conductive gate structure separated from first and second channel regions by a gate dielectric. Furthermore, if the electrically conductive gate structure was configured to contact the first and second channel regions, the gate would be electrically shorted to the channel regions, changing the fundamental behavior of the access device. Therefore, the subject matter of claim 15 is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
For the purposes of examination, the Examiner has interpreted claim 15 to be consistent with the cited prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 14-15, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moroz et al. (PG Pub. No. US 2016/0335387 A1).
Regarding claim 1, Moroz teaches an apparatus (¶ 0127 & figs. 10-14 among others: NAND gate 630), comprising:
a first conductive structure (¶ 0140: conductor 710 and/or 711); and 
at least one transistor (fig. 10B: 630 comprises at least one MOS transistor) of a volatile memory device (the MOS transistors of 630 are volatile) in electrical communication with the first conductive structure (fig. 13: at least one transistor in electrical communication with 711) and comprising: 
a lower conductive contact (¶ 0136: 721) coupled to the first conductive structure (¶ 0140 & fig. 13: 721 electrically coupled to 710/711);
a split-body channel (¶ 0134: nanowires of transistor 731) on the lower conductive contact (fig. 13: 731 nanowires disposed on 721) and comprising: 
a first semiconductive pillar (first vertical nanowire of 731); and
a second semiconductive pillar (second vertical nanowire of 731) horizontally neighboring the first semiconductive pillar (fig. 13: 731 includes horizontally neighboring vertical nanowires); 
a gate structure (¶ 0135: 771) horizontally interposed between the first semiconductive pillar and the second semiconductive pillar of the split-body channel (fig. 13: 771 horizontally interposed between vertical nanowires of 731), the gate structure configured as a single-body access line with portions of the gate structure surrounding three sides of each of the first semiconductive pillar and the second semiconductive pillar (fig. 17: 771 configured as a single body providing access to meal/via structures and surrounding at least three sides of vertical nanowires); and 
an upper conductive contact (¶ 0136: 741) vertically overlying the gate structure and coupled to the split-body channel (fig. 13: 741 vertically overlies 771 and coupled to vertical nanowire channels).

Regarding claim 2, Moroz teaches the apparatus of claim 1, further comprising a single gate dielectric material (¶ 0149: 731a) directly horizontally between the gate structure and the three sides of each of the first semiconductive pillar and the second semiconductive pillar of the split-body channel (fig. 13: 731a directly between 771 and vertical nanowire channels of 731 transistor).

Regarding claim 5, Moroz teaches the apparatus of claim 1, wherein the first semiconductive pillar and the second semiconductive pillar of the split-body channel are each vertically on the lower conductive contact (fig. 13: vertical nanowires on 721).

Regarding claim 6, Moroz teaches the apparatus of claim 1, further comprising at least one conductive routing structure (¶ 0151: 1331) coupled to and extending from and between the gate structure and at least one other structure (fig. 13: 1331 coupled to and extending between 771 and additional structure 773).

Regarding claim 14, Moroz teaches a memory device (¶ 0185 & figs. 19, 24: SRAM cell that utilizes nanowire sets as the channel structure for transistors), comprising:
a memory cell of a volatile memory device (SRAM) comprising an access device (pass gate PGL and/or PGR) electrically coupled to a memory element (¶ 0169 & fig. 19: PGL and/or PGR electrically coupled to cross-coupled inverter storage element QL and/or QR), the access device comprising: 
an electrically conductive material of a gate structure (¶ 0177: nanowire transistor comprises gate 2052 and/or 2054, analogous to 771 of fig. 13) comprising elongated portions extending in a first horizontal direction and lateral protrusions extending in a second horizontal direction substantially transverse to the first horizontal direction (fig. 20: 2052/2054 extends/protrudes in two horizontal directions), the elongated portions of the electrically conductive material configured as single-body (fig. 11: 771, equivalent to 2052/2054 of fig. 20, configured as a single body surrounding a plurality of nanowires) access lines (¶ 0170 & figs. 19-20: gate structures of PGL and/or PGR provide electrical access to bit line BL); 
a first channel region (¶ 0134: first nanowire comprised by transistor 731) neighboring a first side of the electrically conductive material (fig. 11: nanowires neighbor 771); 
a second channel region (¶ 0134: additional nanowires comprised by transistor 731) neighboring a second side of the electrically conductive material, the second side opposite the first side (fig. 13: additional nanowires neighbor side of 771 opposite first nanowire); and
a gate dielectric (¶ 0149: 731a) between the first channel region and the electrically conductive material of the gate structure and between the second channel region and the electrically conductive material (fig. 13: portions of 731a disposed between each nanowire of 731 and 771).

Regarding claim 15, Moroz teaches the memory device of claim 14, wherein each of the first channel region and the second channel region contacts the electrically conductive material in a first horizontal plane and in a second horizontal plane intersecting the first horizontal plane (fig. 13: each nanowire of 731 at least indirectly contacts material of 771).
Regarding claim 23, Moroz teaches the apparatus of claim 1, wherein the gate structure comprises a single, continuous portion of a conductive material horizontally intervening between the first semiconductive pillar and the second semiconductive pillar (fig. 13: 771 comprises a single, continuous portion of a conductive material horizontally intervening between the first and second semiconductive pillars of 731).

Regarding claim 26, Moroz teaches the memory device of claim 14, wherein the gate dielectric comprises a single material directly between the first channel region and the electrically conductive material of the gate structure and directly between the second channel region and the electrically conductive material (fig. 13: 731a comprises single material directly between each of the first and second nanowires of 731 and 771), the gate dielectric extending in a first horizontal direction and in a second horizontal direction and substantially surrounding each of the first channel region and the second channel region on three consecutive sides (figs. 11, 13: 731a substantially surrounds each of the nanowires on at least three consecutive sides).

Claims 14 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillarisetty et al. (PG Pub. No. US 2019/0393267 A1).
Regarding claims 14 and 25, Pillarisetty teaches a memory device (¶ 0158 & figs. 62-63: 1400), comprising: 
a memory cell of a volatile memory device comprising an access device electrically coupled to a memory element (¶ 0159: 1420), the access device comprising: 
an electrically conductive material of a gate structure (¶ 0160: 1450) comprising elongated portions extending in a first horizontal direction and lateral protrusions extending in a second horizontal direction substantially transverse to the first horizontal direction, the elongated portions of the electrically conductive material configured as single-body access lines (figs. 62-63: 1450 comprises a single body extending/protruding in X-axis and Z-axis directions, providing access to 1470); 
a first channel region (¶ 0159: 1430) neighboring a first side of the electrically conductive material (fig. 62: 1430 neighbors first side of 1450); 
a second channel region (second 1430) neighboring a second side of the electrically conductive material, the second side opposite the first side (fig. 62: second 1430 neighbors second side of 1450); and 
a gate dielectric (¶ 0160: 1440) between the first channel region and the electrically conductive material of the gate structure and between the second channel region and the electrically conductive material (fig. 62: 1440 disposed between 1430 and 1450),
wherein the volatile memory device is a dynamic random access memory (DRAM) device comprising DRAM memory cells (¶ 0157: fig. 62 configured as DRAM memory cells).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moroz as applied to claim 1 above, and further in view of Jun et al. (PG Pub. No. US 2017/0025412 A1).
Regarding claim 3, Moroz teaches the apparatus of claim 1, comprising a gate structure (771) and an upper conductive contact (741).  Moroz further teaches the apparatus comprises conductive routing features (¶¶ 0135, 0146: metal-0, metal-1, metal-2, via 1, via 0).
Moroz does not teach the apparatus further comprising a dielectric material vertically intervening between the gate structure and the upper conductive contact and horizontally intervening between the gate structure and the upper conductive contact.
Jun teaches a vertical channel FET (fig. 2, similar to the transistor of Moroz) including a gate structure (¶ 0058: 122, similar to 771 of Moroz) and an upper conductive contact (¶ 0062 & fig. 2: Vcc portion of upper interconnect 126, similar to 741 of Moroz), the FET further comprising a dielectric material (¶ 0038: 102) vertically intervening between the gate structure and the upper conductive contact and horizontally intervening between the gate structure and the upper conductive contact (fig. 2: 102 vertically and horizontally intervenes between 122 and Vcc).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the apparatus of Moroz with the dielectric material of Jun, as a means to provide an interlayer dielectric suitable for electrical routing to, and/or isolation between, the electrode portions of the transistor structure.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moroz as applied to claims 1 and 14 above, and further in view of Dasgupta et al. (PG Pub. No. US 2014/0319466 A1).
Regarding claim 4, Moroz teaches the apparatus of claim 1, comprising first and second semiconductive pillars (¶ 0134: nanowire set of 731). 
Moroz does not teach wherein the first semiconductive pillar and the second semiconductive pillar each comprise at least one oxide semiconductor material.
Dasgupta teaches an apparatus comprising a semiconductive pillar (¶ 0067 & fig. 1: 4, similar to nanowires of Moroz), wherein the semiconductive pillar comprises oxide semiconductor material (¶ 0021: in at least one embodiment, semiconductor nanowire formed of oxide semiconductor material).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the apparatus of Moroz with the material of Dasgupta, as a means to provide high FET performance due to high-quality channel and high gating efficiency (Dasgupta, ¶ 0053).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Dasgupta is suitable to provide a semiconductive nanowire/pillar for the apparatus of Moroz.

Regarding claim 18, Moroz teaches the memory device of claim 14, comprising first and second channel regions (¶ 0134: nanowire set of 731). 
Moroz does not teach wherein each of the first channel region and the second channel region comprises at least one of ZTO, IZO, ZnOx, IGZO, IGSO, InOx, In2O3, SnO2, TiOx, ZnxOyNz, MgxZnyOz, InxZnyOz, InxGayZnzOa, ZrxInyZnzOa, HfxInyZnzOa, SnxInyZnzOa, AlxSnylnzZnaOd, SixInyZnzOa, ZnxSnyOz, AlxZnySnzOa, GaxZnySnzOa, ZrxZnySnzOa, InGaSiO, or IWO.
Dasgupta teaches an apparatus comprising a channel region (¶ 0067 & fig. 1: 4, similar to nanowires of Moroz), wherein the channel region comprises ZnO, In2O3, SnO2, or TiO2 among others (¶ 0021).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the apparatus of Moroz with the material of Dasgupta, as a means to provide high FET performance due to high-quality channel and high gating efficiency (Dasgupta, ¶ 0053).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Dasgupta is suitable to provide a semiconductive nanowire/pillar for the apparatus of Moroz.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moroz as applied to claim 1 above, and further in view of Doornbos (PG Pub. No. US 2016/0079358 A1).
Regarding claim 7, Moroz teaches the apparatus of claim 1, comprising first and second semiconductive pillars (¶ 0134: nanowire set of 731). Moroz further teaches the apparatus comprises a passivation material (¶ 0149: 731a), on a side of each of the first semiconductive pillar and the second semiconductive pillar (fig. 13: 731a on a side of each nanowire), the single passivation material directly physically contacting the gate structure and a semiconductive material of each of the first semiconductive pillar and the second semiconductive pillar (fig. 13: 731a directly contacts 771 and each nanowire of 731).  Moroz further teaches that the design of integrated circuits includes variables such as the size of the cells, the drive power of the cells, the speed of the cells and so on, for adjusting the materials, geometry and size of the components (¶ 0005).
Moroz does not teach the passivation material comprises a single passivation material on a side of each of the first and second semiconductive pillars not surrounded by the gate structure.
Doornbos teaches a transistor (¶ 0028 & fig. 2A: 200, similar to 731 of Moroz) including first and second semiconductive pillars (¶ 0028: 220, similar to nanowire set of Moroz), a single passivation material (¶ 0028: 240) on a side of each of the semiconductive pillars not surrounded by a gate structure (fig. 3B among others: 240b disposed on sides of 220b not surrounded by gate 250b, similar to 771 of Moroz), the single passivation material directly physically contacting the gate structure and a semiconductive material of each of the first semiconductive pillar and the second semiconductive pillar (fig. 3B: 240 directly physically contacts 771 and a semiconductive material of each 240b).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the passivation material of Moroz with the arrangement of Doornbos, as a means to improve nanowire/pillar pitch and packing density (Doornbos, ¶ 0013).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moroz as applied to claim 14 above, and further in view of Rodder et al. (PG Pub. No. US 2015/0364542 A1).
Regarding claim 16, Moroz teaches the memory device of claim 14, comprising first and second channel regions adjacent to an electrically conductive gate structure (nanowires of 731 adjacent to gate 771).
Moroz does not teach the memory device further comprising a single passivation material directly adjacent to each of the first channel region and the second channel region on a side opposite the electrically conductive material. 
Rodder teaches a nanosheet device (¶ 0082: 601, similar to 731 of Moroz) including a single passivation material (¶ 0088: 652) directly adjacent to each of a first channel region and a second channel region (¶ 0088: nanosheets 612, similar to nanowires of Moroz) on sides opposite electrically conductive gate material (fig. 6B: 652 disposed directly adjacent 612 on sides opposite gate electrode 642, similar to 771 of Moroz).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the memory device of Moroz with the single passivation material of Rodder, as a means to provide a non-gated bottom portion of the channel, allowing for carrier recombination and reduction or elimination of parasitic bipolar effect (Rodder, ¶ 0058).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Moroz as applied to claim 14 above, and further in view of Kumar et al. (PG Pub. No. US 2020/0135266 A1).
Regarding claim 24, Moroz teaches the memory device of claim 14, wherein the access device comprises a single gate structure.
Moroz does not teach the access device comprises a tri-gate transistor.  
Kumar teaches a memory device (SRAM, similar to Moroz) including an access device (¶ 0040: 400), the access device comprising a tri-gate transistor (¶ 0049: in at least one embodiment, 400 comprises a tri-gate configuration).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the access device of Moroz with the tri-gate configuration of Kumar, as a means to optimize the gate control and integration density of the access device.
Furthermore, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In the instant case, a tri-gate device configuration is an suitable substitute for a nanowire configuration for use in an SRAM access device, as evidenced by Kumar (¶ 0049: the access transistor 400 may…include finned transistors (such as FinFET transistors, which may be double-gate or tri-gate transistors) and gate-all-around (GAA) transistors (e.g., where the gate structure wraps around one or more nanowires or nanoribbons)).

Claims 19, 21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetty in view of Rodder.
Regarding claim 19, Pillarisetty teaches the memory device of claim 14, comprising lateral protrusions of the electrically conductive material (fig. 62: 1450 protrudes/extends laterally).
Pillarisetty does not teach wherein the lateral protrusions extend horizontally from the elongated portions thereof on a first side of the elongated portions and on an opposing second side of the elongated portions, the lateral protrusions of the first side extending between horizontally neighboring portions of respective first channel regions of adjacent transistors, and the lateral protrusions of the second side extending between horizontally neighboring portions of respective second channel regions of adjacent transistors.
Rodder teaches a nanosheet device (¶ 0087: 602, similar to 1420 of Pillarisetty) including lateral protrusions of electrically conductive material (¶ 0088: 642, similar to 1450 of Pillarisetty) extending horizontally from the elongated portions thereof on a first side of the elongated portions and on an opposing second side of the elongated portions (figs. 6A-6B: 642 includes lateral protrusions extending in opposing directions), the lateral protrusions of the first side extending between horizontally neighboring portions of respective first channel regions of adjacent transistors, and the lateral protrusions of the second side extending between horizontally neighboring portions of respective second channel regions of adjacent transistors (figs. 6A-6B: 601, as modified to include dielectric interface 652, includes protrusions between horizontally neighboring channel regions).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the electrically conductive material of Pillarisetty with the lateral protrusions of Rodder, as a means to provide a tri-gate device with a non-gated bottom portion of the channel, allowing for carrier recombination and reduction or elimination of parasitic bipolar effect (Rodder, ¶ 0058).

Regarding claim 21, Pillarisetty teaches an electronic system (fig. 80: 1700), comprising:
at least one input device (¶ 0182: 1738); 
at least one output device (¶ 0182: 1724); 
at least one processor device (¶ 0182: 1714, 1716, and/or 1742) operably coupled to the at least one input device and the at least one output device (fig. 80); and 
a dynamic random access memory (DRAM) device operably coupled to the at least one processor device (¶ 0182: 1700 comprises DRAM operably coupled to at least one processor), the DRAM device comprising: 
an array of transistors (¶ 0157 & fig. 62: DRAM comprises array 1400), at least one transistor of the array of transistors comprising: 
a gate structure (¶ 0160: 1450) overlying a conductive contact (¶ 0159: 1450 disposed over0020doped silicon material); 
a first pillar structure (¶ 0159: 1430) horizontally neighboring a first lateral side of the gate structure (fig. 62: 1430 neighbors a first side of 1450); 
a second pillar structure (1430) horizontally neighboring a second lateral side of the gate structure opposite the first lateral side (fig. 62: second 1430 neighbors second side of 1450), the gate structure located between the first pillar structure and the second pillar structure and configured as a single-body word line of the at least one transistor (¶ 0160: 1450 disposed between pillars and serves as a word line).
However, Pillarisetty does not teach a passivation material adjacent to each of the first pillar structure and the second pillar structure on a side opposite the gate structure, the passivation material in direct physical contact with portions of the gate structure.
Rodder teaches a nanosheet device (¶ 0082: 601, similar to 1400 of Pillarisetty) including a single passivation material (¶ 0088: 652) directly adjacent to each of a first channel region and a second channel region (¶ 0088: nanosheets 612, similar to 1430 of Pillarisetty) on sides opposite electrically conductive gate material (fig. 6B: 652 disposed directly adjacent 612 on sides opposite gate electrode 642, similar to 1450 of Pillarisetty).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the memory device of Pillarisetty with the passivation material of Rodder, as a means to provide a non-gated bottom portion of the channel, allowing for carrier recombination and reduction or elimination of parasitic bipolar effect (Rodder, ¶ 0058).

Regarding claim 27, Pillarisetty in view of Rodder teaches the electronic system of claim 21, further comprising a digit line (Pillarisetty, ¶ 0160: 1470) and a digit line contact overlying the digit line (¶ 0088: gate electrode implicitly connected to 170, equivalent to 1470 in fig. 62), the gate structure overlying the digit line contact (fig. 62: at least a portion of 1450 overlies 1470 and non-illustrated contact in the Z-axis direction.  Furthermore, the Examiner notes that ¶¶ 0018-0019 of the instant specification allows for alternative interpretations of spatially relative terms).

Regarding claim 28, Pillarisetty in view of Rodder teaches the electronic system of claim 21, wherein the passivation material comprises a single material directly adjacent to each of the first pillar structure and the second pillar structure (Rodder, fig. 6B: 652 comprises a single material directly adjacent to each 612).

Allowable Subject Matter
Claims 8, 17, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “an electrically conductive material horizontally interposed between and electrically isolated from the at least two horizontally neighboring transistors” as recited in claim 8,
“the single passivation material comprises at least one of a silicon nitride material or an yttrium oxide material” as recited in claim 17, 
“a shielding material and at least one dielectric material separating horizontally neighboring access devices, the shielding material comprising a conductive material electrically and physically isolated from each of the first channel region and the second channel region” as recited in claim 20, and
“the digit line overlying an upper surface of a base material and horizontally neighboring additional digit lines separated from the digit line by insulative material, and the lower conductive contact comprising a separate digit line contact vertically overlying and coupled to the digit line” as recited in claim 22.

Moroz teaches at least two horizontally neighboring transistors (¶ 0134 & fig. 13: 731 and 733), but does not teach an electrically conductive material horizontally interposed between and electrically isolated from the at least two horizontally neighboring transistors.
Nirchi (PG Pub. No. 2010/0214851 A1) teaches a circuit including NMOS and PMOS transistors (¶ 0046 & fig. 5b: 562/564, similar to 731/733 of Moroz), wherein an electrically conductive material is interposed between at least two neighboring transistors (¶ 0046: shield transistor).  However, neither Moroz nor Nirchi, either alone or in combination, teach electrically conductive material disposed between and electrically isolated from two neighboring transistors, as required by claim 8.

Dasgupta a channel region comprising an oxide semiconductor material (¶ 0021: ZnO, In2O3, SnO2, or TiO2 among others), and Rodder teaches a single passivation material directly adjacent to each of the first channel region and the second channel region on a side opposite the electrically conductive material.  However, none of the cited prior art teaches a single passivation material comprising silicon nitride material or yttrium oxide material directly adjacent to each of a first channel region and a second channel region, as required by claim 17.

Pillarisetty teaches the memory device including horizontally neighboring access devices (fig. 62), but does not teach a shielding material and at least one dielectric material separating horizontally neighboring access devices, the shielding material comprising a conductive material electrically and physically isolated from each of the first channel region and the second channel region as required by claim 20.

Moroz teaches the first conductive structure (771) comprises a digit line extending in a horizontal direction, the digit line overlying an upper surface of a base material (fig. 13).
However, Moroz does not teach first conductive structure horizontally neighboring additional digit lines separated from the digit line by insulative material, and the lower conductive contact comprising a separate digit line contact vertically overlying and coupled to the digit line, as required by claim 22.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 14-16, 18-19, 21 and 23-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894